IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-311-CV



TEXAS DEPARTMENT OF HUMAN SERVICES, BURTON RAIFORD,
GLENN WILLIAMS, AND JANIE MEDINA,

	APPELLANTS

vs.



NED BENSON,

	APPELLEE

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 92-04888, HONORABLE JERRY DELLANA, JUDGE PRESIDING

 



PER CURIAM


	Appellee Ned Benson sued appellants, the Texas Department of Human Services,
Burton Raiford, Glenn Williams, and Janie Medina (collectively the "Department"), in the district
court of Travis County for damages resulting from the Department's disclosure of communications
between it and Benson regarding the treatment of children in the care of persons whom Benson
knew.  The Department has appealed the trial-court order denying the Department's motion for
summary judgment based on claims of immunity.  See Tex. Civ. Prac. & Rem. Code Ann. §
51.014(5) (West Supp. 1993); City of Houston v. Kilburn, 849 S.W.2d 810 (Tex. 1993).  Benson
has filed a motion to dismiss the appeal as moot; (1) we will grant the motion.
	 The trial on the merits in the cause underlying this appeal began on August 30,
1993.  See Tex. R. App. P. 43(d); Coalition of Cities for Affordable Util. Rates v. Third Court
of Appeals, 787 S.W.2d 946, 947 (Tex. 1990).  On September 13th, the court signed a final
judgment in favor of Benson.  Because the matter has proceeded to trial and a final judgment, the
appeal of the interlocutory order is moot.  We grant Benson's motion to dismiss and dismiss the
appeal.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Appeal Dismissed as Moot on Appellee's Motion
Filed:  October 27, 1993
Do Not Publish
1.      1  The Department has not responded to Benson's motion.